Citation Nr: 0013186	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  98-19 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant and his counselor


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel

INTRODUCTION

The veteran had active duty from August 1964 to August 1967.

In an August 1991 rating decision the Department of Veterans' 
Affairs (VA) regional office (RO) granted service connection 
for PTSD and evaluated the disability as 10 percent 
disabling.  The grant of service connection and the 10 
percent evaluation were effective May 2, 1991.  

In September 1992, the Board remanded the case to the RO for 
additional development.  

In a May 1994, rating decision the RO increased the 
evaluation for PTSD to 30 percent, effective May 2, 1994.  
The RO determined that in his substantive appeal, the veteran 
had limited his claim to an increase to the 30 percent level.  
See AB v. Brown, 6 Vet App 35 (1993) (a veteran is presumed 
to be seeking the maximum possible evaluation, but he may 
chose to limit his appeal to less than the maximum).  

The instant appeal arises from a July 1998 rating decision of 
the Department of Veterans' Affairs (VA) regional office (RO) 
which increased the veteran's evaluation for PTSD from 30 
percent to 50 percent disabling.  The veteran has perfected 
an appeal of that decision.


FINDING OF FACT

The veteran's PTSD results in complete social and industrial 
impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented. Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  An allegation of increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed to their full 
extent and that the VA has met its duty to assist.  White v. 
Derwinski, 1 Vet. App. 519 (1991); Godwin v. Derwinski, 1 
Vet. App. 419 (1991).

Factual Background

During a November 1997 VA examination, the veteran reported 
continuing flashbacks, nightmares, irritation and anger 
problems related to his service in Vietnam.  He indicated 
that he did not socialize, had depression with crying 
episodes, suicidal thoughts, and indicated that he felt like 
"taking people out with me."  He reported a fight in which 
he beat another man with a pipe.  He noted that he had been 
married for 19 years and had explosive anger, but had no 
domestic violence charges against him.  

He was reportedly oriented to time, place, and person.  Use 
of illegal drugs was noted.  A Global Assessment of 
Functioning (GAF) GAF score of 55, representing moderate 
difficulty in social and occupational functioning, was 
assigned for PTSD.  His combined GAF for polysubstance abuse, 
plus PTSD, was found to be 50.  The examiner noted that the 
GAF score approaced that reflective of serious impairment in 
social and occupational functioning when he took drugs.

In a January 1998 letter, a VA resident in psychiatry and 
attending psychiatrist, indicated that the veteran should no 
longer work with dead or injured animals or work with his 
supervisor because it exacerbated his PTSD symptoms. 

January and February 1998 VA hospitalization records indicate 
that the veteran was admitted for his urges to harm others.  
His GAF score was noted to be 45 at that time.  He described 
his thoughts of putting mercury in his supervisor's food.  He 
also reported urinating in his supervisor's coffee.  His 
supervisor had to be warned that he had thoughts of harming 
him and urge to act.  

The veteran indicated that he wanted to "shoot some 
people."  He reported that he wanted to get police officers 
into a room and blow them and himself up.  He noted that he 
did not want to hurt anyone and needed help.  He was noted to 
be well groomed and calm during the admission interview.  His 
thoughts and speech were noted to be normal.  He denied 
hallucinations and his cognition was noted to be intact.  A 
history of violence, including firing a gun at his ex-wife 
and threatening to shoot himself was noted.  He was 
reportedly imprisoned after this event.  Domestic violence 
and an assault on two people using a lead pipe while 
intoxicated was also again noted. 

It was indicated that his current job exacerbated his PTSD 
symptoms.  The veteran indicated that he stopped using 
alcohol in 1993 or 1994 but he apparently still used 
marijuana.  Use of antidepressant drugs was noted.

May 1998 VA treatment records indicate that the veteran was 
not a danger to himself or others at that time.  Increased 
marijuana use and irritability with transient thoughts of 
violence was noted in July 1998 VA treatment records.  Also 
in July 1998, he reported a conflict at work in which he 
threatened to pour gasoline on cars in a parking lot and had 
other violent thoughts.  He indicated that his home life was 
well and he attributed that to his use of medication.  
Suicidal thoughts were reported.

In October 1998 VA treatment records, the veteran's treating 
psychiatrist reported that he was not taking his Paxil and 
Prozac, and she feared he was a danger to himself.

November 1998 VA hospitalization records indicate that the 
veteran was admitted for suicidal or homicidal threat with a 
plan and increasing depression and mental confusion.  He 
reported suicidal thoughts and indicated that he had recently 
beaten his wife and had been jailed and suspended from work 
for theft.  His GAF score was noted to be 20 at the time of 
admission.  His discharge GAF score was noted to be 50.

Hospitalization records also dated in November 1998 indicate 
that the veteran continued to feel depressed, angry and not 
in control of his life.  He indicated that he did not feel 
suicidal but exaggerated his distress so that he would be 
admitted.  It was noted that he had a shotgun and ammunition 
at his home but reported that he had no plans to use it 
against anyone.  His wife reported that he threatened to hurt 
himself and struck at her one month earlier. 

During a November 1998 regional hearing, the veteran reported 
that he went through seratonin withdrawal three weeks 
earlier.  He indicated that he was arrested for aggravated 
motor vehicle theft while stealing lumber from his employer 
at that time.  He also indicated that he beat his wife 
severely during that period.  He required hospitalization and 
began taking seratonin again.  He noted that he had worked at 
his present job for 3 years.  He testified that before his 
current job, he worked sporadically and was unable to keep a 
job because of stress.  He reported that his weekly VA 
treatment, including medication maintenance, anger 
management, and counseling, caused him to miss time from 
work.  

The veteran underwent VA in patient and day hospitalization 
for PTSD from January to March 2000.  It was noted that the 
veteran had experienced homicidal and suicidal thoughts for 
over two years.  He reported that he had thoughts of harming 
someone at the facility.  He agreed to notify a staff person 
if he planned to harm himself or another person.  He noted 
that he heard voices.  His GAF score was noted to be 40 in 
February, 2000.  Records also dated in February, 2000 
indicated that the veteran had serious thoughts of killing 
his supervisor and ex-wife during a work related event.  The 
examiner noted that he was concerned that the veteran 
withheld his feelings.

March 2000 hospital treatment records noted that medication 
helped his condition and he noted that he did not appear to 
be dangerous to himself or others at that time.  It was also 
noted that he was making efforts to be less isolated by 
attending social activities with his wife.  

March 2000 records prepared in conjunction with the veteran's 
discharge from the PTSD day treatment program, show that he 
was found to be unemployable due to severe social and 
industrial impairment associated with PTSD.

During an April 2000 videoconference hearing, held before the 
undersigned, one of the veteran's VA counselors testified 
that the veteran was medicated, treated, and hospitalized on 
several occasions for hyperarousal and violent feelings.  He 
noted that the veteran's PTSD was severe and that a VA team 
was managing his care.  He reported that the veteran's GAF 
was around 40 even with constant attention from VA personnel.  
He reported that the veteran would likely continue to 
struggle to work with other people.  The therapist expressed 
the opinion that all of the veteran's current symptomatology 
was related to PTSD.

The veteran testified that he had intrusive thoughts, trouble 
sleeping, difficulty concentrating, trouble getting along 
with people, and thoughts of harming his wife.  He reported 
that he had no friends.  He noted that he was worried that he 
could act out violently towards his wife, supervisor, and 
others.  He testified that he had been unemployed for one and 
one half years.  


Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

Under 38 C.F.R. § 4.130 Diagnostic Code 9440, a 50 percent 
evaluation is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The nomenclature employed in 38 C.F.R. § 4.130 is based on 
DSM-IV and rating agencies must be thoroughly familiar with 
this manual to properly implement the directives in Sec. 
4.125 through Sec. 4.129 and to apply the general rating 
formula for mental disorders in Sec. 4.130.  See 38 C.F.R. § 
4.130 (1999).

The Global Assessment of Functioning Scale (GAF) considers 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. 
§§ 4.125, 4.130 (1999).

A GAF score of 51 to 60 indicates that the examinee has 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

A GAF score of 41 to 50 indicates that the examinee has 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 31 to 40 
indicates that the examinee has some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).

A GAF score 21 to 30 indicates that the examinee exhibits 
behavior considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).

A GAF score of 11 to 20 indicates that the examinee poses 
some danger or hurting self or others (e.g., suicide attempts 
without clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).



Analysis

As the preceding discussion should make clear the veteran's 
PTSD meets many of the criteria for a 100 percent evaluation.  
Although no persistent delusions or hallucinations were 
noted, the veteran admitted to hearing voices during VA 
hospitalization from January to March 2000.

The veteran has been shown to engage in grossly inappropriate 
behavior as evidenced by felony charges for theft noted in 
the November 1998 VA regional hearing and subsequent VA 
treatment records.  In November 1998 treatment records, he 
also admitted threatening to pour gasoline on cars at work 
after a conflict with coworkers.  He admitted urinating in 
his supervisor's coffee while hospitalized at VA from January 
to February 1998. 

The evidence shows a serious danger of the veteran hurting 
himself and others.  A history of extreme violence, including 
firing a gun at his ex-wife and attacking people with a lead 
pipe, has been consistently noted.  A GAF score of 20 was 
assigned during November 1998 VA hospitalization 
contemplating behavior including some danger of hurting self 
or others.  38 C.F.R. § 4.130.  He reported thoughts of 
violence against his supervisor and against an unnamed person 
while hospitalized at VA from January to March 2000.  A two 
year history of persistent homicidal and suicidal thoughts 
were also noted during that time.  In February 2000 VA 
hospitalization records, serious thoughts of killing his ex-
wife and supervisor at a work related event were noted.  

The Board notes that the veteran has been found at various 
times not to be a danger to himself and others.  However, he 
has voiced homicidal and suicidal ideation on numerous recent 
occasions.

The veteran has at times during the course of this appeal 
been found to have various conditions, including substance 
abuse disorders and bipolar disorder, in addition to PTSD.  
However, his therapist testified that all of the veteran's 
current symptoms were attributable to PTSD.  The most recent 
VA hospital discharge summary also suggests that the 
veteran's unemployability is attributable solely to PTSD.

The record reflects that the veteran has been found 
unemployable due to PTSD and to be socially isolated, in that 
he has no friends and avoids leaving his home.  The Board 
finds that symptoms of PTSD result in essentially total 
occupational and social impairment.

For the reasons stated above, the Board finds that the 
veteran has met the criteria for a 100 percent disability 
evaluation.


ORDER

A 100 percent disability evaluation is granted for PTSD, 
subject to the laws and regulations governing the payment of 
monetary awards. 



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

